Case: 12-1260     Document: 21        Page: 1   Filed: 11/01/2012




          NOTE: This order is nonprecedential.

   mlntteb ~tate11 ~ourt of ~peaI~
        for tbe jfeberaI ([treutt

                ROLEXWATCH U.S.A., INC.,
                      Appellant,
                       v.
           AFP IMAGING CORPORATION,
                          Appellee.


                          2012-1260
                  (Opposition No. 91188993)


    Appeal from the United States Patent and Trademark
Office, Trademark Trial and Appeal Board.


                       ON MOTION


     Before PROST, MAYER and REYNA, Circuit Judges.
PER CURIAM.
                         ORDER
   Rolex Watch U.S.A., Inc. ("Rolex") seeks to modify the
court's August 14, 2012 order dismissing this appeal as
moot.
    Rolex does not dispute that this appeal is moot, but
does ask this court to modify its order to vacate the deci-
Case: 12-1260        Document: 21   Page: 2     Filed: 11/01/2012




ROLEX WATCH v. AFP IMAGING                                   2

sion of the Trademark Trial and Appeal Board, and
remand with instructions that the Board deem the
trademark in dispute abandoned.
     We deem it the better course to vacate this court's
August 14, 2012 order, and remand this case to allow the
Board to consider a motion to vacate its decision in the
first instance in accordance with United States Bancorp
Mortgage Company u. Bonner Mall Partnership, 513 U.S.
18, 29 (1994), and for any further proceedings deemed
appropriate by the Board.
   This court takes no position as to whether the Board
should grant any motion for vacatur or any motion to
deem the trademark abandoned.
      Accordingly,
      IT Is ORDERED THAT:
      (1) This court's August 14, 2012 order is vacated.
    (2) Rolex's motion is granted to the extent explained
above.
      (3) Each side shall bear its own costs.
                                      FOR THE COURT

                                      /s/ Jan Horbaly
                                      Jan Horbaly
                                      Clerk
s25


                       NO_V_O_l_2_0_12__
ISSUED AS A MANDATE: _ _